                                                                                12/17/2019
                   UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                         HELENA DIVISION

KIMBERLEY N. BRYANT,
                                           NO.: CV-19-55-H-JTJ
              Plaintiff,

vs.

ANDREW SAUL, Commissioner                                ORDER
of Social Security Administration,

              Defendant.


       Based upon the foregoing Motion for Extension of Deadlines and

good cause appearing therefore;

       IT IS HEREBY ORDERED that the deadline for filing briefs is

extended 30 days. Plaintiff’s opening brief is now due on or before January

27, 2020. Defendant’s response brief must be filed within 30 days after the

plaintiff’s brief is filed. Plaintiff’s reply brief, if any, must be filed within

14 days after the defendant’s brief is filed.


 DATED this 17th day of December, 2019.
